PER CURIAM:
William E. Reeves, Jr., appeals from the tax court’s decision upholding the Commissioner’s determination of deficiencies and additions to tax for the years 1998 through 2001. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the tax court. See Reeves v. Commissioner of Internal Revenue, No. 04-6797 (U.S.T.C. June 15, *1712004). We deny the Commissioner’s motion for sanctions and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED